ON MOTION FOR REHEARING

ANTOON, Judge.
Upon consideration of the state’s motion for rehearing, we grant the motion, withdraw our opinion filed June 28, 1996, and release this opinion in its stead.
Tracy Lamar Green appeals his convictions on the charges of robbery and attempted felony-murder. We affirm his robbery conviction, concluding that all of Mr. Green’s claims of trial error lack merit. However, we are constrained to reverse Mr. Green’s attempted felony-murder conviction because our supreme court has ruled that there is no crime of attempted felony-murder. State v. Gray, 654 So.2d 552 (Fla.1995). Although we reverse the conviction for attempted felony murder, we remand for retrial as to the lesser included offenses upon which the jury was instructed. State v. Wilson, 21 Fla. L.Weekly S292, — So.2d - (Fla. July 3, 1996); and State v. Alfonso, 676 So.2d 1365 (1996).
AFFIRMED in part; REVERSED in part; and REMANDED for SENTENCING.
PETERSON, C.J., and W. SHARP, J., concur.